Exhibit 10.2

 

OMNIBUS AMENDMENT

 

This Omnibus Amendment (this “Amendment”) is made and entered into by and among
Regional Brands Inc., a Delaware corporation (the “Company”), and the
undersigned stockholders of the Company (each, an “Undersigned Stockholder” and,
collectively, the “Undersigned Stockholders”). This Amendment amends the
Securities Purchase Agreement, dated as of April 8, 2016, by and among the
Company and the investors named therein (the “Securities Purchase Agreement”)
and the Registration Rights Agreement, dated as of April 8, 2016, by and among
the Company and the holders of the Company’s securities listed on the signature
pages thereto (the “Registration Rights Agreement”), each as further set forth
herein.

 

WHEREAS, pursuant to the terms of the Securities Purchase Agreement and the
Registration Rights Agreement, the Company agreed to, among other things, file
reports required to be filed by the Company pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and keep current public
information available as defined in Rule 144 under the Securities Act of 1933,
as amended;

 

WHEREAS, the Company is not subject to the filing requirements of Section 13 or
15(d) of the Exchange Act but has filed reports under the Exchange Act as a
“voluntary filer” as a result of the Company’s covenants under the Securities
Purchase Agreement, the Registration Rights Agreement and certain other
agreements entered into by the Company;

 

WHEREAS, the Company desires to cease its filing of reports under the Exchange
Act in order to, among other things, reduce the Company’s costs and expenses,
and management and administrative burdens, associated with the filing of such
reports; and

 

WHEREAS, pursuant to Section 9(e) thereof, the Securities Purchase Agreement may
be amended by an instrument in writing signed by the Company and the Majority
Holders (as defined in the Registration Rights Agreement); and the Undersigned
Stockholders collectively constitute the Majority Holders;

 

WHEREAS, pursuant to Section 13 thereof, the Registration Rights Agreement may
be amended, modified or supplemented by written agreement of the Company and the
Majority Holders (as defined in the Registration Rights Agreement); and the
Undersigned Stockholders collectively constitute the Majority Holders;

 

NOW, THEREFORE, the Company and the Undersigned Stockholders hereby agree as
follows:

 

1.Amendments to the Securities Purchase Agreement.

 

(a)          Capitalized terms used in this Section 1 and not otherwise defined
in this Amendment shall have the meanings ascribed to them in the Securities
Purchase Agreement.

 

(b)          Section 4(c) of the Securities Purchase Agreement is hereby amended
and restated to read in its entirety as follows:

 



 

 

 

“(c)         Furnishing of Information. Until the date on which the Investors
(as defined in the Registration Rights Agreement) shall have sold all of the
Common Shares (the “Reporting Period”), the Company covenants to make available
to each such Investor, for so long as such Investor holds Common Shares and upon
the request of such Investor:

 

(i)        within one hundred eighty (180) days after the end of each fiscal
year of the Company, (A) a balance sheet as of the end of such year, and (B)
statements of income, cash flows and changes in stockholders’ equity for such
year, and (C) as of the end of such year, all such financial statements audited
and certified by independent public accountants selected by the Company; and

 

(ii)        within ninety (90) days after the end of the second quarter of each
fiscal year of the Company, unaudited statements of income, cash flows and
changes in stockholders’ equity for the six-month period ended at the end of
such second quarter, and an unaudited balance sheet as of the end of such
six-month period, all prepared in accordance with GAAP (except that such
financial statements may (A) be subject to normal year-end audit adjustments;
and (B) not contain all notes thereto that may be required in accordance with
GAAP).”

 

(c)           Section 4(g) of the Securities Purchase Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(g)        Intentionally Omitted.”

 

2.Amendments to the Registration Rights Agreement.

 

(a)          Capitalized terms used in this Section 2 and not otherwise defined
in this Amendment shall have the meanings ascribed to them in the Registration
Rights Agreement.

 

(b)          Section 9 of the Registration Rights Agreement is hereby amended
and restated to read in its entirety as follows:

 

“9. Furnishing of Information. For so long as any Holder owns any Registrable
Securities, upon the request of such Holder, the Company covenants to make
available to such Holder:

 

(i)        within one hundred eighty (180) days after the end of each fiscal
year of the Company, (A) a balance sheet as of the end of such year, and (B)
statements of income, cash flows and changes in stockholders’ equity for such
year, and (C) as of the end of such year, all such financial statements audited
and certified by independent public accountants selected by the Company; and

 



2

 

 

(ii)        within ninety (90) days after the end of the second quarter of each
fiscal year of the Company, unaudited statements of income, cash flows and
changes in stockholders’ equity for the six-month period ended at the end of
such second quarter, and an unaudited balance sheet as of the end of such
six-month period, all prepared in accordance with GAAP (except that such
financial statements may (A) be subject to normal year-end audit adjustments;
and (B) not contain all notes thereto that may be required in accordance with
GAAP).”

 

3.           Effective Date. This Amendment shall become effective as to the
Securities Purchase Agreement and the Registration Rights Agreement as of the
first date upon which this Amendment is executed and delivered by the Company
and such Undersigned Stockholders that constitute the Majority Holders (the
“Effective Date”). Upon the Effective Date, this Amendment will be binding upon
each party to the Securities Purchase Agreement and each party to the
Registration Rights Agreement.

 

4.           Interpretation. The term “Agreement” as used in the Securities
Purchase Agreement shall be deemed to refer to the Securities Purchase Agreement
as amended by this Amendment. The term “Agreement” as used in the Registration
Rights Agreement shall be deemed to refer to the Registration Rights Agreement
as amended by this Amendment.

 

5.           Effect of Amendment. Except as expressly provided herein, the
Securities Purchase Agreement and the Registration Rights Agreement each shall
remain in full force and effect in accordance with their respective terms.

 

6.           Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

 

7.           Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument; provided that a
facsimile, electronic or .pdf signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile, electronic or .pdf signature.

 

8.           Severability. If any term, provision, covenant or restriction of
this Amendment is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

9.           Descriptive Headings. Descriptive headings of the several Sections
of this Amendment are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.

 

 

 

[Signature pages to follow]

 



3

 

 

IN WITNESS WHEREOF, the Company has executed this Amendment as of the date set
forth below on this page.

 



  REGIONAL BRANDS INC.           By:       

Name:

Title:

Fred DiSanto
Chief Executive Officer               Date:  

 

 



[Signature Page to Omnibus Amendment]

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth below on this page.

 

  MERLIN PARTNERS LP         By: Ancora Advisors LLC, its general partner      
        By:           Name:           Its:                 Date:        

 

 

 



[Signature Page to Omnibus Amendment]

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth below on this page.

 

 



  ANCORA CATALYST FUND LP         By: Ancora Advisors LLC, its general partner  
            By:           Name:           Its:                 Date:        



  

 

 

[Signature Page to Omnibus Amendment]



 

 